Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 12/20/21 have been fully considered but they are not persuasive. The Remarks contend the teachings of Hunter do not teach one-way communication. In support Applicant cites paragraph 0035 of Hunter where Hunter describes conditions a message may be bidirectional or not.
In reply, the alarm data cited in the Non-Final rejection is described to be transmitted and pushed to the end user (see paragraphs 0065-67) this a one-way transmission. As shown in Fig. 9 the arrows make clear this is one-way data message. Hunter describes as optional the use may establish bidirectional communications (paragraph 0067) however this is not a required operation to receive the one-way alarm data.  Therefore the communication of the alarm (alarm data) is a one-way communication. Hence the claim limitation is found in the cited prior art. Therefore the rejection has been made FINAL. 

Drawings

The drawings are objected to under 37 CFR 1.83(a) because they fail to show second communications module. Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the 
Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-5, 8-11 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hunter (US 20150180920) in view of Yu et al. (US 20130002027)
With respect to claims 1 and 20 Hunter teaches an apparatus device comprising: an uninterruptible power supply (551) device comprising: a sensor (not shown see described operation of sensing out of tolerance condition paragraph 0035); a first controller (see software/firmware of UPS processing UPS data) coupled to a communication module (web socket interfacing 411/421) operative to perform one-way communication, including sending outgoing messages (alarm data) over a public 
With respect to claim 4 Hunter as modified by Yu teaches the connection of sensors however does not detail the protocol used. It is well known to connect sensors and circuitry to a control using a wired protocol. It would have been obvious to one having ordinary skill in art at the time of the invention to further modify Hunter to try the use a wired protocol for the predictable result of increased reliability. 
With respect to claim 5 Hunter as modified above does not teach the wired protocol for interfacing the sensor. SPI is a well-known protocol for interfacing circuitry to a controller of which the Examiner takes Official Notice. It would have been obvious to one having ordinary skill in art at the time of the invention to further modify Hunter to try the know SPI protocol for the predictable result of reliable high speed communication. 
With respect to claims 8-9 Hunter teaches the use of a voltage input measurement (paragraph 0035).

With respect to claim 11 Yu teaches the known sensing of battery voltage (see sensing at 62 see paragraph 28).
Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Hunter (US 20150180920) in view of Yu et al. (US 20130002027) in view of Gow et al. (US 20190058352)
With respect to claim 2 Hunter teaches the use of a communications protocol however does not teach the protocol is IoT. IoT is a known alternative of a communications protocol as taught for example in Gow (paragraph 0084) for power supply control. It would have been obvious to one having ordinary skill in art at the time of the invention to try IoT for the communication protocol of Hunter for the predictable result of establishing efficient communications. 
With respect to claim 3 Gow teaches the protocol may be radio frequency (paragraph 0087). It would have been obvious to one having ordinary skill in art at the time of the invention to further modify Hunter to use a wireless RF connection for increasing portability and flexibility. 
Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Hunter (US 20150180920) in view of Yu et al. (US 20130002027) in view of Shelter, Jr. et al. (US 20030048006)
With respect to claim 6-7 Hunter teaches the use of second controller however does not teach the controller includes a RTC. Shelter teaches the known use of a RTC for providing timestamp for power events (paragraph 0086). It would have been obvious to one having ordinary skill in art at the time of the invention to further modify Hunter to include the use of a RTC for the benefit of analysis and event diagnosis (paragraph 0087 Shelter).
19 is rejected under 35 U.S.C. 103 as being unpatentable over Hunter (US 20150180920) in view of Yu et al. (US 20130002027) in view of Johnson Jr. (US 8,587,929)
With respect to claim 19 Hunter teaches the use of a UPS however does not teach the use of a rack. Racks are a known means to house UPS systems. Johnson teaches the use of a rack (Fig. 4) for housing UPS systems. It would have been obvious to one having ordinary skill in art at the time of the invention to modify Hunter to include the use of a rack for the benefit of increased modularity and simplify repairs. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Fin whose telephone number is (571)272-5921. The examiner can normally be reached Monday-Friday 9am-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAEL FIN
Primary Examiner
Art Unit 2836



/MICHAEL R. FIN/Primary Examiner, Art Unit 2836